NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE BOLDS,                                   No. 16-15592

                Plaintiff-Appellant,            D.C. No. 1:12-cv-01754-BAM

 v.
                                                MEMORANDUM*
J. CAVAZOS, Chief Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Willie Bolds appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging procedural due process

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

whether the magistrate judge validly entered judgment on behalf of the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court. Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017). We vacate and

remand.

      Bolds consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636 (c). The magistrate judge then screened and dismissed Bolds’s action before

the named defendants had been served. See 28 U.S.C. §§ 1915A,

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams,
875 F.3d at 503-04, we vacate the magistrate judge’s order and remand for further

proceedings.

      VACATED and REMANDED.




                                          2                                   16-15592